Case 1:20-cv-04664-BMC Document 36-2 Filed 10/09/20 Page 1 of 6 PageID #: 450




              EXHIBIT
                A
        Declaration of Jared Dearing,
   Executive Director of the Kentucky State
             Board of Elections
 Case 1:20-cv-04664-BMC Document 36-2 Filed 10/09/20 Page 2 of 6 PageID #: 451




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


Mathew Harley, et al.,
                                                                     Docket No. 1:20-cv-04664-BMC
                                           Plaintiffs,
                        v.                                          DECLARATION OF JARED
                                                                    DEARING ON BEHALF OF
                                                                    THE KENTUCKY
Peter S. Kosinski, et al.,                                          DEFENDANTS ALBERT
                                                                    BENJAMIN CHANDLER,
                                          Defendants.               CHAIRMAN OF KENTUCKY
                                                                    BOARD OF ELECTIONS,
                                                                    AND MICHAEL G. ADAMS,
                                                                    KENTUCKY SECRETARY
                                                                    OF STATE




 Pursuant to 28 U.S.C. §1746, the undersigned, Jared Dearing, makes the following declaration,

 on behalf of Defendants Albert Benjamin Chandler, Chairman of Kentucky Board of Elections,

 and Michael G. Adams, Kentucky Secretary of State, under penalty of perjury under the laws

 of the United States of America, that the facts contained herein are true and correct and based

 upon my personal knowledge:




 1. My name is Jared Dearing.

 2. I am currently the Executive Director of the Kentucky State Board of Elections and have

 served in that role since 2017.

 3. I currently serve as Secretary on the Board of Directors for the National Association of State

 Election Directors.
Case 1:20-cv-04664-BMC Document 36-2 Filed 10/09/20 Page 3 of 6 PageID #: 452
Case 1:20-cv-04664-BMC Document 36-2 Filed 10/09/20 Page 4 of 6 PageID #: 453
Case 1:20-cv-04664-BMC Document 36-2 Filed 10/09/20 Page 5 of 6 PageID #: 454
Case 1:20-cv-04664-BMC Document 36-2 Filed 10/09/20 Page 6 of 6 PageID #: 455
